Citation Nr: 0813582	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
respiratory disorder, to include tracheobronchitis, chronic 
obstructive pulmonary disease, or bronchiectasis, due to 
exposure to mustard gas in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.

Service connection was previously denied for a respiratory 
disorder as due to mustard gas exposure by an October 1994 
rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been received to reopen the previously 
denied claim.

The veteran and his wife provided testimony at a hearing 
before the undersigned Veterans Law Judge in May 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

In November 2005, the Board remanded this case for additional 
development.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, as such, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for a 
respiratory disorder by an October 1994 rating decision.  
Although the veteran initiated an appeal to that decision, he 
did not perfect it by filing a timely Substantive Appeal 
after a Statement of the Case (SOC) was promulgated in 
January 1995.

3.  The evidence submitted to reopen the veteran's claim of 
service connection for a respiratory disorder as due to 
mustard gas exposure either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a 
respiratory disorder, to include tracheobronchitis, chronic 
obstructive pulmonary disease, or bronchiectasis, as due to 
mustard gas exposure, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.159 (2007); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in July 2001, 
which is clearly prior to the February 2002 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification by letters dated in January and 
September 2006.  

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the September 2006 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board further notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, all of the aforementioned notification letters noted 
that the respiratory disorder claim had been previously 
denied.  Although the first two letters did not accurately 
identify the date of the prior denial, this was corrected by 
the September 2006 letter.  More importantly, all of these 
letters accurately explained the basis of the prior denial, 
and that new and material evidence was required to reopen the 
previously denied claim.  He has also been notified of the 
standard for new and material evidence by language which 
tracks that of the relevant regulatory provision.  As such, 
the Board finds that the veteran has received adequate 
notification pursuant to Kent, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claim, to include at the May 2005 Board hearing.  
Although he was not accorded a VA medical examination 
regarding this claim, under the law, an examination is not 
required in the context of new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 
45,628 (August 29, 2001).  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under the governing regulation pertaining to exposure to 
mustard gas, presumptive service connection is warranted if 
the veteran has experienced: (1) Full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions, which include bronchitis, emphysema, asthma, or 
chronic obstructive pulmonary disease.  Service connection 
will not be established under this section if the claimed 
condition is due to the veteran's own willful misconduct, or 
if there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316; see also 
59 Fed. Reg. 42497-98 (August 18, 1994) ("The presumption 
does not work in reverse, however....There is no basis for a 
presumption of in-service exposure to mustard gas or Lewisite 
based solely on the presence of any of the conditions 
specified in this regulation, however, because medical 
science recognizes other plausible causes for all of them.").

In the instant case, service connection was previously denied 
for a respiratory disorder by an October 1994 rating 
decision.  Although the veteran initiated an appeal to that 
decision, he did not perfect it by filing a timely 
Substantive Appeal after a SOC was promulgated in January 
1995.  See 38 C.F.R. §§ 20.200, 20.302.  Consequently, that 
decision is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

As noted in the November 2005 Board remand, the veteran 
initiated his current application to reopen in December 2000.  
For claims filed prior to August 29, 2001, the provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See also 66 Fed. Reg. 
45,628, 45,630 (August 29, 2001).  Furthermore, the United 
States Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

In the instant case, the Board finds that new and material 
evidence has not been received to reopen the previously 
denied claim of service connection for a respiratory disorder 
as due to mustard gas exposure.

Here, the evidence on file at the time of the last prior 
denial in October 1994 includes the veteran's statements, his 
service medical records, and post-service medical records 
which cover a period through 1994.

The veteran's service medical records contain no indication 
of any respiratory problems while on active duty.  In fact, 
his respiratory system was clinically evaluated as normal on 
his May 1952 discharge examination.

The evidence further shows that the veteran was first 
diagnosed with a respiratory disorder years after his 
separation from active service.  For example, there was no 
indication of any such disability on VA medical examinations 
in May 1953 and January 1959.  Moreover, the first indication 
of a respiratory disorder appears to be findings of 
bronchitis in 1993, more than 40 years after his separation 
from service.  The records also note that he had a long-
standing smoking history.

The veteran's statements at the time of the October 1994 
denial reflect, in essence, that he contended his respiratory 
disorder was due to in-service mustard gas exposure, and 
provided details thereof.

The October 1994 rating decision denied service connection 
for a respiratory condition as being secondary to mustard gas 
exposure.  In making this decision, it was noted that VA 
regulations authorized service connection in claims from 
veterans who underwent full-body exposure to mustard gas 
during field or chamber experiments to test protective 
clothing or equipment during World War II, and who 
subsequently developed chronic forms of laryngitis, 
bronchitis, emphysema, asthma, conjunctivitis, keratitis, or 
corneal opacities.  It was further noted that these 
experiments were conducted between August 1943 and October 
1945.  As the service medical records were negative for 
complaint of or treatment for a respiratory condition, and 
the veteran's service period did not meet the basic 
requirements to establish exposure to mustard gas because he 
did not enter service until 1948, the claim was denied.  
Simply put, the claim was denied because the evidence of 
record did not support the veteran's contention of in-service 
mustard gas exposure.

The evidence added to the file since the October 1994 rating 
decision includes additional statements from the veteran, to 
include his May 2005 hearing testimony, as well as additional 
post-service medical records which cover a period through 
2006.

The veteran continues to maintain that he was exposed to 
mustard gas during his active service.  His medical records 
continue to show he has a chronic respiratory disorder.  
Moreover, there is evidence which relates his current 
disability to his account of in-service mustard gas exposure, 
including a June 2005 opinion from a VA physician.

Despite the foregoing, the Board observes that there is still 
nothing in the record which confirms the veteran's account of 
in-service mustard gas exposure, which was the basis for the 
original denial.  The Board previously noted in the November 
2005 remand that the veteran's description of these incidents 
strongly resembles the traditional tear gas test accorded to 
military trainees.  Moreover, the evidence indicates that the 
secret testing of military personnel involving their exposure 
to mustard gas, such as the appellant has described, occurred 
only during World War II and, thus, had ceased before he 
entered military service in September 1948.  See 57 Fed. Reg. 
33875-77 (July 31, 1992).

Without evidence confirming in-service mustard gas exposure, 
the additional evidence received since the last prior denial 
in October 1994 is cumulative and redundant of the evidence 
of record at the time of the last prior final denial, and is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.  Simply put, 
without evidence confirming the veteran was actually exposed 
to mustard gas during service, the June 2005 VA opinion and 
any other medical opinion relating a current respiratory 
disorder to such exposure is not entitled to any probative 
value.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence).  

For these reasons, the Board finds that new and material 
evidence, as defined by 38 C.F.R. § 3.156(a) (2001), has not 
been received to reopen the veteran's claim of service 
connection for a respiratory disorder.  Inasmuch as new and 
material evidence adequate to reopen the previously denied 
claim has not been received, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).  Therefore, the benefit sought on appeal must be 
denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a 
respiratory disorder, to include tracheobronchitis, chronic 
obstructive pulmonary disease, or bronchiectasis, as due to 
mustard gas exposure, the benefit sought on appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


